2022 IL App (3d) 200404

                                  Opinion filed July 5, 2022
      ____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                    2022

      THE PEOPLE OF THE STATE OF                       )      Appeal from the Circuit Court
      ILLINOIS,                                        )      of the 10th Judicial Circuit,
                                                       )      Tazewell County, Illinois.
             Plaintiff-Appellee,                       )
                                                       )      Appeal No. 3-20-0404
             v.                                        )      Circuit No. 06-CF-285
                                                       )
      KAREN F. McCARRON,                               )      The Honorable
                                                       )      Katherine S. Gorman,
             Defendant-Appellant.                      )      Judge, presiding.
      ____________________________________________________________________________

             JUSTICE McDADE delivered the judgment of the court, with opinion.
             Presiding Justice O’Brien and Justice Daugherity concurred in the judgment and
      opinion.
      ____________________________________________________________________________

                                                OPINION

¶1          The defendant, Karen McCarron, was convicted of first degree murder (720 ILCS 5/9-

     1(a)(1) (West 2006)), concealment of a homicidal death (id. § 9-3.1(a)), and obstruction of

     justice (id. § 31-4(a)) and was sentenced to consecutive sentences of 36 years of imprisonment

     and 30 months of probation. This appeal involves a pro se postconviction petition McCarron

     filed in 2018, which focused on a change in the Post-Conviction Hearing Act (725 ILCS 5/122-1

     et seq. (West 2018)) that gave an inmate the right to present a claim based on post-partum

     depression (PPD) and post-partum psychosis (PPP). Appointed counsel then filed a motion for
     appointment of experts related to McCarron’s PPD/PPP claim. The matter was advanced to the

     second stage of postconviction proceedings, during which the circuit court denied counsel’s

     motion and dismissed McCarron’s petition. On appeal, McCarron argues that the court’s rulings

     were erroneous. We reverse and remand for further proceedings.

¶2                                          I. BACKGROUND

¶3          The facts underlying this case have been set out in our two prior decisions in this case.

     People v. Frank-McCarron, 403 Ill. App. 3d 383 (2010) (affirming convictions and sentences);

     People v. McCarron, 2013 IL App (3d) 110873-U (affirming the dismissal of McCarron’s first

     postconviction petition). We repeat only those facts necessary for the disposition of this appeal.

¶4          In May 2006, McCarron strangled and killed her three-year-old daughter, who had

     autism. The State subsequently charged her with two counts of first degree murder, two counts of

     obstructing justice, and one count of concealment of a homicidal death. The evidence presented

     at trial included expert opinions regarding McCarron’s mental state at the time of the crime, as

     she had raised an insanity defense. Dr. Joseph Glenmullen, a psychiatrist testifying on behalf of

     the defense, opined that McCarron suffered from major depressive disorder, recurrent, in 2005,

     which developed into psychotic depression in 2006. As evidence of McCarron’s psychotic

     depression, Dr. Glenmullen emphasized McCarron’s delusional thoughts, which included her

     statement that she believed she was killing autism when she killed her daughter. However, Dr.

     Glenmullen also acknowledged that McCarron had seen a psychiatrist between August 2005 and

     February 2006 and that psychiatrist had not observed any delusional thinking in McCarron.

¶5          The State presented the testimony of Dr. Terry Killian, a psychiatrist who opined that

     McCarron suffered from recurrent major depression. Dr. Killian also opined that McCarron

     exhibited no signs of psychosis or delusional thinking.


                                                      2
¶6           At the close of the trial, the jury found McCarron guilty on all counts. The circuit court

     entered judgment of conviction on one count of first degree murder, one count of obstruction of

     justice, and the count of concealment of a homicidal death. McCarron was later sentenced to

     consecutive sentences of 36 years of imprisonment and 30 months of probation.

¶7           On direct appeal, this court affirmed McCarron’s convictions and sentences. Frank-

     McCarron, 403 Ill. App. 3d 383. One of the arguments McCarron raised that this court rejected

     was that she proved she was insane at the time of the murder; more specifically, she argued that

     Dr. Glenmullen’s expert opinion proved that “she could not appreciate the criminal nature of her

     actions at the time of the murder because she suffered from psychotic depression.” Id. at 396.

¶8           In March 2011, McCarron filed a postconviction petition in which she alleged, inter alia,

     that trial counsel rendered ineffective assistance because he chose to attack her recorded

     confessions as unreliable and coerced, rather than focusing on her declining mental state and

     alleged “religious delusions” in support of her insanity defense. The circuit court dismissed

     McCarron’s petition at the second stage, and this court affirmed the circuit court’s decision on

     appeal. McCarron, 2013 IL App (3d) 110873-U. Regarding McCarron’s aforementioned

     argument, this court held that McCarron had confessed to several other friends and relatives and

     that the matter was one of trial strategy. Id. ¶ 21.

¶9           In November 2018, McCarron filed a pro se postconviction petition, alleging, inter alia,

     that she suffered from post-partum depression (PPD) or post-partum psychosis (PPP) at the time

     of her offenses. Due to a change in the Post-Conviction Hearing Act, she claimed she was

     entitled to a new trial or a new sentencing hearing, at which she should be allowed to present

     evidence on PPD and PPP.




                                                        3
¶ 10          McCarron attached a report to her postconviction petition that had been compiled by Dr.

       Lisa Rone in January 2011. In that report, Dr. Rone concluded that McCarron was psychotic at

       the time she killed her daughter in May 2006. Dr. Rone, who had interviewed McCarron in

       October 2010, noted in her report that “McCarron was diagnosed with postpartum depression

       after [her younger daughter’s] birth [in April 2004].” While McCarron took antidepressants for a

       short time in May 2004, she ceased taking them because she was concerned about passing them

       on to her younger daughter through breast milk.

¶ 11          Dr. Rone opined that (1) McCarron had been suffering from a bipolar disorder-mixed

       episode in the weeks leading up to the murder, which had been worsening, (2) McCarron was

       having extreme religious delusions at the time of the murder, and (3) McCarron did not disclose

       those delusions out of “fear of ridicule and humiliation regarding the religious delusions and [her

       husband’s] presence during the [police] interview.” Dr. Rone also concluded that because

       McCarron “concealed the religious nature of her delusions from Dr. Glenmullen,” Dr.

       Glenmullen “could not offer a full psychiatric explanation of her worsening psychiatric illness

       which culminated in the religious delusions that drove Ms. McCarron’s actions at the time.”

¶ 12          Of particular relevance, Dr. Rone opined that

                             “Ms. McCarron experienced a progressive worsening of her

                      affective illness culminating in agitation, loss of control and

                      delusional psychosis between August, 2005 and May, 2006. The

                      mood episode that began after [her younger daughter’s] birth in

                      April, 2004 never remitted, nor did Ms. McCarron have a

                      prolonged period of stabilization between her postpartum episode

                      and the events of May, 2006. Her symptoms worsened after she


                                                         4
                        abruptly discontinued her psychotropic medication around April 1,

                        2006.”

¶ 13             After the circuit court advanced McCarron’s petition to the second stage, counsel was

       appointed to represent McCarron. He subsequently filed a motion for appointment of experts

       related to McCarron’s PPD/PPP claim. The motion sought the appointment of Dr. Rone to

       conduct an updated evaluation of McCarron, as well as the appointment of another psychologist

       who specialized in PPD and PPP diagnosis and treatment.

¶ 14             The State filed responses to McCarron’s petition and motion. The former was a motion to

       strike. Regarding the latter, the State argued, inter alia, that the issue of McCarron’s mental

       health was thoroughly addressed during her trial and that current evaluations were unnecessary

       and would not be probative or reliable.

¶ 15             The circuit court held a hearing on September 14, 2020, at which it denied the State’s

       motion to strike McCarron’s petition but granted the State leave to file an answer or other

       response. Additionally, the court denied McCarron’s motion for appointment of experts, noting

       that (1) McCarron murdered her oldest daughter 25 months and 4 days after her youngest

       daughter was born, (2) the statutory definitions of PPD and PPP indicated that the legislature

       “intended to define postpartum depression or psychosis from the date of the defendant’s last

       pregnancy to that child’s first birthday,” and (3) “another evaluation more than 14 years after the

       homicide could only be described as cumulative to the other evidence offered at the time of

       trial.”

¶ 16             The State subsequently filed a motion to dismiss McCarron’s petition, and the circuit

       court held a hearing on that motion on October 9, 2020. The court reiterated its interpretation of

       the PPD and PPP statutory definitions as limiting their existence to one year past the last child’s


                                                         5
       birthday. The court also noted that the sentencing judge thoroughly considered McCarron’s

       mental health at sentencing, evidenced in part by the fact that the presentence investigation

       report compiled for McCarron’s sentencing hearing in March 2008 dedicated 121 of its 201

       pages to discussing her mental health. Accordingly, the court dismissed McCarron’s petition.

¶ 17            McCarron appealed.

¶ 18                                               II. ANALYSIS

¶ 19            On appeal, McCarron argues that the circuit court erred when it denied her motion for

       appointment of experts and when it dismissed her postconviction petition at the second stage.

       Because the court’s two rulings are inextricably intertwined, we will address them

       simultaneously.

¶ 20            The Post-Conviction Hearing Act (725 ILCS 5/122-1 et seq. (West 2018)) provides a

       three-stage process by which criminal defendants can challenge substantial deprivations of their

       constitutional rights. If the petition survives first-stage dismissal, the defendant has the burden of

       making a substantial showing of a constitutional violation. People v. Domagala, 2013 IL

       113688, ¶ 33. At the second stage, the circuit court may appoint counsel for the defendant, and

       the State is allowed to file responsive pleadings to the petition. 725 ILCS 5/122-4, 122-5 (West

       2018).

                “[T]he ‘substantial showing’ of a constitutional violation that must be made at the second

                stage [(People v. Edwards, 197 Ill. 2d 239, 246 (2001))] is a measure of the legal

                sufficiency of the petition’s well-pled allegations of a constitutional violation, which if

                proven at an evidentiary hearing, would entitle petitioner to relief.” (Emphasis in

                original.) Domagala, 2013 IL 113688, ¶ 35.




                                                          6
¶ 21          We review the second stage dismissal of a postconviction petition de novo. People v.

       Pendleton, 223 Ill. 2d 458, 473 (2006). Additionally, we note that the circuit court’s denial of

       McCarron’s motion for appointment of experts is also reviewed de novo because it was based on

       statutory interpretation. See People v. Williams, 188 Ill. 2d 365, 369 (1999) (holding that de novo

       review applies when the question is whether the circuit court’s exercise of its discretion was

       frustrated by an erroneous rule of law).

¶ 22          Between June 1, 2018, and August 15, 2019, the Post-Conviction Hearing Act contained

       the following provision:

                              “(a) Any person imprisoned in the penitentiary may

                      institute a proceeding under this Article if the person asserts that:

                                                       ***

                                     (3) by a preponderance of the evidence that each of

                              the following allegations in the petition establish:

                                               (A) he or she was convicted of a forcible

                                     felony;

                                               (B) his or her participation in the offense

                                     was a direct result of the person’s mental state

                                     either suffering from post-partum depression or

                                     post-partum psychosis;

                                               (C) no evidence of post-partum depression

                                     or post-partum psychosis was presented by a

                                     qualified medical person at trial or sentencing, or

                                     both;

                                                          7
                       (D) he or she was unaware of the mitigating

               nature of the evidence or if aware was at the time

               unable to present this defense due to suffering from

               post-partum depression or post-partum psychosis or

               at the time of trial or sentencing neither was a

               recognized mental illness and as such unable to

               receive proper treatment; and

                       (E) evidence of post-partum depression or

               post-partum psychosis as suffered by the person is

               material and noncumulative to other evidence

               offered at the time of trial or sentencing and it is of

               such a conclusive character that it would likely

               change the sentence imposed by the original court.

       Nothing in this paragraph (3) prevents a person from

applying for any other relief under this Article or any other law

otherwise available to him or her.

       As used in this paragraph (3):

               ‘Post-partum depression’ means a mood disorder

       which strikes many women during and after pregnancy

       which usually occurs during pregnancy and up to 12

       months after delivery. This depression can include anxiety

       disorders.




                                  8
                                         ‘Post-partum psychosis’ means an extreme form of

                                 post-partum depression which can occur during pregnancy

                                 and up to 12 months after delivery. This can include losing

                                 touch with reality, distorted thinking, delusions, auditory

                                 and visual hallucinations, paranoia, hyperactivity and rapid

                                 speech, or mania.” 725 ILCS 5/122-1(a)(3) (West 2018).

¶ 23          Our supreme court has recently reiterated the law applicable to performing statutory

       interpretation:

                                 “The fundamental rule of statutory interpretation is to

                         ascertain and give effect to the legislature’s intent, and the best

                         indicator of that intent is the statutory language, given its plain and

                         ordinary meaning. [Citation.] The statute must be viewed as a

                         whole, and as such, this court construes words and phrases not in

                         isolation but relative to other pertinent statutory provisions.

                         [Citation.] We likewise keep in mind the subject addressed by the

                         statute and the legislature’s apparent intent in enacting it.

                         [Citation.]” People v. Hartfield, 2022 IL 126729, ¶ 68.

¶ 24          In this case, McCarron claims that the circuit court erroneously construed the statutory

       definition of PPD as limiting its existence at one year past the last child’s birthday. We agree.

       The statutory definitions of PPD and PPP contain only general descriptions of when the

       conditions tend to develop and how they can present themselves. See 725 ILCS 5/122-1(a)(3)

       (West 2018). The circuit court appears to have construed the term “occur” as requiring the

       conditions to have started and concluded within the time frames the statute discusses, but that


                                                            9
       construction is mistaken. While “occur” is not defined in the statute, common and ordinary

       dictionary definitions of “occur” are “to be found; exist,” “to present itself; come to mind,” and

       “to take place; happen.” Webster’s New World Dictionary 937 (3d college ed. 1988). These

       definitions connote origin, not duration. Therefore, we hold that the statutory definitions of PPD

       and PPP do not evince an intent by the legislature to place strict temporal limits on those

       conditions. Accordingly, we hold that the circuit court erred when it denied McCarron’s motion

       to appoint experts and dismissed her postconviction petition based on what it perceived to be

       temporal limits in the statute.

¶ 25          Our analysis does not end there, however. The circuit court also denied McCarron’s

       motion for appointment of experts and dismissed her postconviction petition on the basis that any

       evidence of PPD would be cumulative to evidence already presented at her trial and at

       sentencing.

¶ 26          The circuit court’s finding that the PPD evidence would be cumulative related to

       subsection (a)(3)(E): “[E]vidence of post-partum depression or post-partum psychosis as suffered

       by the person is material and noncumulative to other evidence offered at the time of trial or

       sentencing and it is of such a conclusive character that it would likely change the sentence

       imposed by the original court.” 725 ILCS 5/122-1(a)(3)(E) (West 2018).

¶ 27          The record does not support the circuit court’s finding that PPD evidence would be

       cumulative because the issue of McCarron’s mental health was thoroughly addressed at her trial

       and at her sentencing hearing. “Evidence is considered cumulative when it adds nothing to what

       was already before the jury.” People v. Ortiz, 235 Ill. 2d 319, 335 (2009). It is undisputed that no

       evidence was presented at trial or at sentencing that McCarron may have suffered from PPD at

       the time she murdered her daughter. Moreover, if it was not apparent already, when the


                                                       10
       legislature chose to create a specific PPD-based claim in the Post-Conviction Hearing Act, it

       made clear that while PPD is a form of major depression, it requires particularized evidence and

       has not been adequately addressed when only general evidence of depression has been

       introduced at trial or sentencing. For these reasons, we hold that the circuit court erred when it

       held that PPD-based evidence would be cumulative.

¶ 28          We again emphasize that at the second stage of postconviction proceedings, the

       petitioner’s well-pled allegations are to be taken as true unless positively rebutted by the record.

       Domagala, 2013 IL 113688, ¶ 35. The resolution of factual issues is not appropriate at the

       second stage. See id. In this case, McCarron presented evidence that she had been diagnosed

       with PPD in 2004. Because the Post-Conviction Hearing Act briefly gave defendants the

       opportunity to base a petition on PPD, and because the circuit court erroneously ruled that

       McCarron’s motion for appointment of experts and postconviction petition were precluded by

       law, we hold that the court’s rulings must be reversed and the case remanded for the court to

       grant McCarron’s motion for appointment of experts and for third-stage proceedings.

¶ 29                                           III. CONCLUSION

¶ 30          The judgment of the circuit court of Tazewell County is reversed, and the cause is

       remanded for further proceedings.

¶ 31          Reversed and remanded.




                                                        11
                            2022 IL App (3d) 200404


Decision Under Review:   Appeal from the Circuit Court of Tazewell County, No. 06-CF-
                         285; the Hon. Katherine S. Gorman, Judge, presiding.


Attorneys                James E. Chadd, Thomas A. Karalis, and Steven Varel, of State
for                      Appellate Defender’s Office, of Ottawa, for appellant.
Appellant:


Attorneys                Stewart J. Umholtz, State’s Attorney, of Pekin (Patrick Delfino,
for                      Thomas D. Arado, and Gary F. Gnidovec, of State’s Attorneys
Appellee:                Appellate Prosecutor’s Office, of counsel), for the People.




                                        12